Case 9:18-cv-80176-BB Document 512-15 Entered on FLSD Docket 05/21/2020 Page 1 of 2




                   EXHIBIT 15
5/15/2020
       Case                           JBRUK512-15
                9:18-cv-80176-BB Document   LTD - Filing history
                                                         Entered (free information
                                                                         on FLSD   from Docket
                                                                                        Companies House)
                                                                                                  05/21/2020 Page 2 of 2
Companies House
Companies House does not verify the accuracy of the information filed
(http://resources.companieshouse.gov.uk/serviceInformation.shtml#compInfo)

JBRUK LTD

Company number 10859457

                                                                                                                                View /
 Date         Type          Description
                                                                                                                                Download

 22 Jan       GAZ2          Final Gazette dissolved via compulsory strike-off                                                   (1 page)
 2019

 06 Nov       GAZ1          First Gazette notice for compulsory strike-off                                                      (1 page)
 2018

 22 Oct       RP05          Registered office address changed to PO Box 4385, 10859457: Companies House Default                 (1 page)
 2018                       Address, Cardiff, CF14 8LH on 22 October 2018

 14 Sep       CH01          Director's details changed for Mr Denis Mayaka on 9 August 2018                                     (2 pages)
 2018

 09 Aug       CH01          Director's details changed for Mr Denis Mayaka on 9 August 2018                                     (2 pages)
 2018

 11 Jul       NEWINC        Incorporation                                                                                       (30 pages)
 2017                       Statement of capital on 2017-07-11

                                    GBP 100

Tell us what you think of this service(link opens a new window) (https://www.research.net/r/S78XJMV) Is there anything wrong with this page?
(link opens a new window) (https://beta.companieshouse.gov.uk/help/feedback?
sourceurl=https://beta.companieshouse.gov.uk/company/10859457/filing-history)




https://beta.companieshouse.gov.uk/company/10859457/ﬁling-history                                                                              1/1
